

116 HR 5190 IH: Small-Dollar PPP Forgiveness Simplification Act of 2021
U.S. House of Representatives
2021-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5190IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2021Ms. Houlahan (for herself and Mr. Evans) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to include excess loan amount errors in the forgiveness of a paycheck protection program loan, and for other purposes.1.Short titleThis Act may be cited as the Small-Dollar PPP Forgiveness Simplification Act of 2021.2.Simplified application for covered loans up to $350,000(a)In generalSection 7A(l) of the Small Business Act (15 U.S.C. 636m(l)) is amended—(1)in paragraph (1)—(A)in the paragraph heading, by striking $150,000 and inserting $350,000; and(B)by striking not more than $150,000 each place it appears and inserting less than or equal to $350,000; and(2)in paragraph (2)—(A)in the paragraph heading, by striking $150,000 and inserting $350,000; and(B)in subparagraph (A), by striking $150,000 and inserting $350,000.(b)Effective dateThe amendment made by this subsection shall be effective as if included in the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (Public Law 116–260; 134 Stat. 1993) and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) before, on, or after the date of enactment of this Act, including forgiveness of such a loan.3.Forgiveness of excess loan amounts for paycheck protection program loans(a)Paycheck protection program loans(1)In generalSection 7A(a)(1) of the Small Business Act (15 U.S.C. 636m(a)(1)) is amended by inserting before the semicolon at the end the following: and includes any amount of a covered loan received due to an excess loan amount error (as described in Procedural Notice 5000–20078 of the Administration titled Paycheck Protection Program Excess Loan Amount Errors and dated January 15, 2021).(2)Conforming amendmentSection 7A(l)(1)(A)(ii)(II) of the Small Business Act is amended by striking complied and inserting acted in good faith to comply.(3)Effective dateThe amendments made by this subsection shall be effective as if included in the CARES Act (Public Law 116–136; 134 Stat. 281) and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) before, on, or after the date of enactment of this Act, including forgiveness of such a loan.(4)Applicability to loans already forgivenThe amendments made by this subsection shall apply to a loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) for which the borrower received forgiveness before the date of enactment of this Act under section 1106 of the CARES Act, as in effect on the day before the date of the enactment of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (Public Law 116–260; 134 Stat. 1993), or section 7A of the Small Business Act (15 U.S.C. 636m), as in effect on the day before the date of enactment of this Act.(b)Paycheck protection program second draw loans(1)In generalSection 7(a)(37)(J)(i) of the Small Business Act (15 U.S.C. 636(a)(37)(J)(i)) is amended to read as follows:(i)DefinitionsIn this subparagraph—(I)the term covered loan includes any amount of a covered loan received due to an excess loan amount error (as described in Procedural Notice 5000–20078 of the Administration titled Paycheck Protection Program Excess Loan Amount Errors and dated January 15, 2021); and(II)the term covered period has the meaning given that term in section 7A(a)..(2)Effective dateThe amendment made by this subsection shall be effective as if included in the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (Public Law 116–260; 134 Stat. 1993) and shall apply to any loan made pursuant to section 7(a)(37) of the Small Business Act (15 U.S.C. 636(a)(37)) before, on, or after the date of enactment of this Act, including forgiveness of such a loan.(3)Applicability to loans already forgivenThe amendment made by this subsection shall apply to a loan made pursuant to section 7(a)(37) of the Small Business Act (15 U.S.C. 636(a)(37)) for which the borrower received forgiveness before the date of enactment of this Act.